CATES, Judge.
Supreme Court Rule 24 requires “ * * * At the beginning of the transcript for an appeal the following caption and none other (except as otherwise particularly provided hereinafter) shall be written: ‘At a regular, adjourned, or special session of_court of_ (insert in the blanks the legal name of the court from which the appeal is prosecuted), at which the officers authorized by law to hold or serve such court were serving, the following proceedings were had in the cause styled_v._ (insert the style of the cause as it appears on the docket of the court from which the appeal is taken).’ * * * ”
This requirement has been held to be jurisdictional to the consideration of an appeal. Barnes v. Salter, 270 Ala. 110, 116 So.2d 748.
No such entry appears at the beginning of the transcript of the record submitted in this case. See Tidwell v. State, 41 Ala. App. 296, 130 So.2d 206.
In view of the foregoing, the instant appeal is
Dismissed.